SCHWAB, C. J.,
concurring.
I agree with the majority that the defendant school district discharged its obligation under ORS 335.090(2) to “pay tuition” by maldng a contract, pur*783suant to ORS 339.125(1), with a school district that does operate a high school, and that therefore, contrary to plaintiffs’ contention, ORS 335.090(2) does not impose an absolute obligation on the defendant school board to “pay tuition” for Lendon’s attendance at high schools other than the one under contract with the defendant district.
The factual issue in the case at bar arises under a written policy of the defendant school district governing paying high school students’ tuition at schools other than Lake Oswego:
“* * * [Circumstances and conditions may arise wherein students may not be able to receive the specific kind and variety of educational experience and/or program related to their special needs. Said needs do not include those related to vocational or professional training, but to types of programs related to exceptional children whose individual characteristics require special academic and/or social instruction * *
In other words, although not legally obligated to do so, the school district has retained authority in individual cases to send high school age students to schools other than Lake Oswego. Plaintiffs contend the decision not to extend this policy to Lendon is “not supported by reliable, probative and substantial evidence,” ORS 34.040(3).
I am of the belief that the defendant district’s decision that there was no demonstrated educational need for Lendon to attend Milwaukie High School can be supported on a basis additional to the one discussed in the majority opinion.
Plaintiffs point out that there is uncontradicted evidence from a variety of experts, psychologists, social workers, etc., that all favors Scott’s and Lendon’s attending a high school other than Lake Oswego. The *784evidence’s being substantially the same, plaintiffs complain about the inconsistency of a decision to pay Scott’s tuition elsewhere, but not Lendon’s.
Plaintiffs assume that the school board had to accept, in the absence of contrary evidence, the opinions of the experts. The law is to the contrary; the board, as trier of the facts, did not have to believe even uncontradicted expert evidence. State v. Sands, 10 Or App 438, 499 P2d 821, Sup Ct review denied (1972). As for the supposed inconsistency, I note that the opinions of the experts in- Scott’s case were based on his actual experiences while attending Lake Oswego, whereas Lendon had not yet attended any high school and the opinions of the experts were based only on predictions about what his experiences might be. This is a sufficient basis for the school board to distinguish between the two brothers, concluding there was not a “demonstrated educational need” to pay Lendon’s tuition at Milwaulde High School.